Order filed, August 29, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00512-CR
                                 ____________

                          RONALD CROW, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 21st District Court
                          Washington County, Texas
                         Trial Court Cause No. 16373


                                     ORDER

      The reporter’s record in this case was due August 26, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Wendy Kirby, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM